Robert H. Dudley, Justice. The first fourteen sections of Act 922 of 1983 contain an appropriation for the judicial retirement system. Sections 15 and 16 of the same act change Cleveland County from one judicial district to another. The appellee filed suit seeking to have Sections 15 and 16 of the act declared in violation of article 5, § 30 of the Constitution of Arkansas. That constitutional provision is as follows: § 30. General and special appropriations. — The general appropriation bill shall embrace nothing but appropriations for the ordinary expense of the executive, legislative ánd judicial departments of the State; all other appropriations shall be made by separate bills, each embracing but one subject. (emphasis added) The trial court held that Sections 15 and 16 were in violation of the constitution but, because of the severability clause, • the remainder of the act was unaffected by the decision. We affirm. Jurisdiction to construe the act and the constitution is in this court. Rules 29(1 )(a) and (c). Sections 20 and 22 of Article V of the Constitution of 1868, when construed together, constituted a provision similar to the one in our present constitution. In considering the purpose of the language in the earlier constitution, we held that there must be a unity of subject which prevents omnibus bills in which proponents of one subject could be united with the proponents of another subject and, together, the proponents of the various subjects would unite to carry through bills which, alone, could not have passed. Fletcher v. Oliver, 25 Ark. 289 (1868) and Palmore v. State, 29 Ark. 248 (1874). Under the present constitution, all appropriation bills must be limited to a unity of'subject. State v. Sloan, 66 Ark. 575, 53 S.W. 47 (1899). Changing Cleveland County from one judicial district to another is not related by subject matter to the appropriations for the judicial retirement system because the separate provisions cannot be said to accomplish a purpose of one design. See Cottrell v. Faubus, 233 Ark. 721, 347 S.W.2d 52 (1961). Affirmed. Hollingsworth, J., dissents.